Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 1 of 37




         Exhibit A
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 2 of 37



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

------------------------------------- x
JOHN BROTHERSTON and JOAN GLANCY,                 :
individually and as representatives of a class of
similarly situated persons, and on behalf of the  :
Putnam Retirement Plan,
                                                  :
                       Plaintiffs,                          Civil Action
                                                  :         No. 15-13825-WGY
                v.
                                                  :
PUTNAM INVESTMENTS, LLC, PUTNAM
INVESTMENT MANAGEMENT, LLC, PUTNAM :
INVESTOR SERVICES, INC., the PUTNAM
BENEFITS INVESTMENT COMMITTEE, the                :
PUTNAM BENEFITS OVERSIGHT COMMITTEE,
and ROBERT REYNOLDS,                              :

               Defendants.            :
------------------------------------- x

                      CLASS ACTION SETTLEMENT AGREEMENT

                This Class Action Settlement Agreement, dated April 17, 2020 (the "Settlement
Agreement"), is made and entered into by and among: (i) Plaintiffs John Brotherston and Joan
Glancy (on behalf of themselves and each Class Member), by and through their counsel of record
in the Litigation; and (ii) Defendants Putnam Investments, LLC; Putnam Investment
Management, LLC; Putnam Investor Services, Inc.; the Putnam Benefits Investment Committee
("PBIC"); the Putnam Benefits Oversight Committee ("PBOC"); and Robert Reynolds, by and
through their counsel of record in the Litigation.1 The Settlement Agreement is intended to fully,
finally, and forever resolve, discharge, and settle the Released Claims, subject to the approval of
the Court and the terms and conditions set forth in this Stipulation.

                                           ARTICLE I

                                         DEFINITIONS

               1.1      "Action" means the civil action captioned Brotherston, et al. v. Putnam
Investments, LLC, et al., Civil Action No. 15-13825-WGY, pending in the United States District
Court for the District of Massachusetts.



1
        Except as otherwise specified, all capitalized terms shall have the meanings set forth in
Article I of this Stipulation.
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 3 of 37



              1.2     "Active Participant" means any Class Member who, as of the date of the
Preliminary Approval Order, has a Plan account with a balance greater than $0.00 and is eligible
to make contributions to the account.

                  1.3    "Administrative Expenses" means expenses incurred in the administration
of this Settlement Agreement, including (a) all fees, expenses, and costs associated with the
production and dissemination of the Notice to Class Members and related tax expenses
(including taxes and tax expenses described in Section 4.5); (b) all expenses incurred by the
Settlement Administrator in administering and effectuating this settlement; (c) all fees and
expenses associated with the Settlement Website and telephone support line described in Article
III; (d) all fees charged by the Settlement Administrator; and (e) all fees and expenses charged by
the Independent Fiduciary and Escrow Agent. Administrative Expenses shall be paid from the
Gross Settlement Amount.

                1.4    "Alternate Payee" means a person, other than an Active Participant,
Inactive Participant, Former Participant, or Beneficiary, who is entitled to a benefit under the
Plan as a result of a Qualified Domestic Relations Order.

               1.5    "Attorneys' Fees and Costs" means the amount awarded by the Court as
compensation for the services provided by Class Counsel and the costs and expenses incurred by
Class Counsel in connection with the Action, including the investigation leading to it, which
shall be recovered from the Gross Settlement Amount.

               1.6      "Beneficiary" means a person who currently is entitled to receive a benefit
under the Plan that is derivative of the interest of an Active Participant, Inactive Participant, or
Former Participant, other than an Alternate Payee. A Beneficiary includes, but is not limited to,
a spouse, surviving spouse, domestic partner, or child who currently is entitled to a benefit.

              1.7     "CAFA Notice" means the notice required to be provided pursuant to the
Class Action Fairness Act, 28 U.S.C. § 1715.

               1.8     "Class" means the settlement class proposed for certification, which is
comprised of all participants and beneficiaries of the Putnam Retirement Plan at any time during
the period from November 13, 2009 to the date of the Court’s Final Approval Order. Excluded
from the class are Defendants, members of the PBIC, members of the PBOC, and members of
the Putnam Investments, LLC Board of Directors.

               1.9    "Class Counsel" means James H. Kaster, Paul J. Lukas, Kai H. Richter,
Carl F. Engstrom, and Jacob Schutz of Nichols Kaster, PLLC, and Jason M. Leviton and Jacob
A. Walker of Block & Leviton LLP.

               1.10    "Class Member" means a member of the Class.

             1.11 "Class Period" means November 13, 2009 through the date of the Final
Approval Order, inclusive.

              1.12 "Class Representative" means the named Plaintiffs in this Action, John
Brotherston and Joan Glancy.

                                                 2
       Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 4 of 37



               1.13    "Company" means Putnam Investments, LLC.

              1.14 "Complaints" means the document filed in this Action at ECF No. 1 on
November 13, 2015, the document filed at ECF No. 24 on April 24, 2016, and the document
filed at ECF No. 73 on November 22, 2016.

              1.15     "Court" means the United States District Court for the District of
Massachusetts.

             1.16 "Defendants" means Defendants Putnam Investments, LLC, Putnam
Investment Management, LLC, Putnam Investor Services, Inc., the PBIC, PBOC, and Robert
Reynolds.

              1.17 "Defendants' Counsel" means James R. Carroll, Eben P. Colby, and
Michael S. Hines of Skadden, Arps, Slate, Meagher & Flom LLP.

                 1.18 "Defendants' Released Claims" means all claims, whether arising under
federal, state, or any other law, which have been, or could have been, asserted in the Action or in
any court or forum, by Defendants against Plaintiffs or any Class Members, or their attorneys
(including Class Counsel), which arise out of the institution, prosecution or settlement of the
Action, except for claims to enforce the Settlement Agreement.

                1.19 "Effective Date" means one business day following the later of (a) the date
upon which the time expires for filing or noticing any appeal of the Final Approval Order; or (b)
if there are any appeals, the date of dismissal or completion of any appeal, in a manner that
finally affirms and leaves in place the Final Approval Order without any material modifications,
and all proceedings arising out of the appeal(s) (including, but not limited to, the expiration of all
deadlines for motions for reconsideration or rehearing or petitions for review and/or certiorari, all
proceedings ordered on remand, and all proceedings arising out of any subsequent appeal(s)
following decisions on remand).

               1.20 "Entitlement Amount" means that portion of the Net Settlement Amount
payable to an individual Class Member, as determined according to the procedures described in
Article V herein.

               1.21    "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended.

               1.22 "Escrow Account" means an account at an established financial institution
agreed upon by the Parties that is established for the deposit of the Gross Settlement Amount and
amounts relating to it, such as income earned on the investment of the Gross Settlement Amount.

               1.23 "Escrow Agent" means Analytics Consulting, LLC, an independent
contractor to be retained by Class Counsel and approved by the Court, or its designee, which will
serve as escrow agent for any portion of the Gross Settlement Amount deposited in or accruing
in the Escrow Account pursuant to this Settlement.



                                                  3
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 5 of 37



                1.24 "Fairness Hearing" means the hearing to be held before the Court pursuant
to Federal Rule of Civil Procedure 23(e) to determine whether the Settlement Agreement should
receive final approval by the Court.

              1.25 "Final Approval Order" means the order and final judgment of the Court
approving the Settlement, in substantially the form submitted in connection with Plaintiffs’
Motion for Final Approval of the Settlement.

               1.26 "Former Defendants" means current and former members of the PBIC,
current and former members of the Putnam Benefits Administrative Committee (“PBAC”), the
PBAC and Ellen Neary.

               1.27 "Former Participant" means any Class Member who had a Plan account
with a balance greater than $0.00 during the Class Period but who does not have a Plan account
with a balance greater than $0.00 as of the date of the Preliminary Approval Order.

               1.28 "Former Participant Rollover Form" means the form described generally
in Section 5.3 herein, substantially in the form attached as Exhibit A hereto.

               1.29 "Former Participant Rollover Form Deadline" means a date that is no later
than ten (10) calendar days before the Fairness Hearing.

               1.30 "Gross Settlement Amount" means the sum of twelve million five hundred
thousand U.S. dollars (USD $12,500,000.00), contributed to the Qualified Settlement Fund as
described in Article IV herein. The Gross Settlement Amount shall be the full and sole monetary
payment to the Plaintiffs, Class Members, and Class Counsel made on behalf of Defendants in
connection with this Settlement Agreement.

               1.31 "Inactive Participant" means any Class Member who, as of the date of the
Preliminary Approval Order, has a Plan account with a balance greater than $0.00 and is
ineligible to make contributions to the account.

              1.32 "Independent Fiduciary" means the person or entity selected by the
Company to serve as an independent fiduciary with respect to the Settlement Agreement for the
purpose of rendering the determination described in Section 2.2 herein.

                1.33 "Net Settlement Amount" means the Gross Settlement Amount, plus any
interest or income earned on the Qualified Settlement Fund, less Administrative Expenses,
Attorneys' Fees and Costs, any Service Award, and any other Court-approved deductions.

               1.34 "Notice" means the form of Court-approved notice of this Settlement
Agreement that is disseminated to Class Members. The Parties shall propose that the Court
approve the form of notice attached as Exhibit B hereto. The Notice to Former Participants will
include the Former Participant Rollover Form.

            1.35 "Non-Proprietary Funds" means the following funds, regardless of share
class: BNY Mellon Aggregate Bond Index Fund; BNY Mellon International Stock Index Fund;


                                               4
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 6 of 37



BNY Mellon Large Cap Growth Index Fund; BNY Mellon Large Cap Stock Index Fund; BNY
Mellon Large Cap Value Index Fund; BNY Mellon Small Cap Stock Index Fund.

              1.36 "Non-Rollover-Electing Former Participant" means a Former Participant
who has not submitted a completed, satisfactory Former Participant Rollover Form by the
Former Participant Rollover Form Deadline set by the Court, or whose Former Participant
Rollover Form is rejected by the Settlement Administrator.

               1.37     "Parties" means Plaintiffs and Defendants.

               1.38     "Plaintiffs" means John Brotherston and Joan Glancy.

                1.39 "Plaintiffs’ Released Claims" means any and all claims, actions, demands,
rights, obligations, liabilities, damages, attorneys' fees, expenses, costs, and causes of action
against any of the Released Parties with respect to the Plan arising on or before the Effective
Date:

                        (a) that were asserted in the Action or could have been asserted in the
Action that arise out of, are based on, or have any connection with any of the allegations, acts,
omissions, purported conflicts, representations, misrepresentations, facts, events, matters,
transactions, or occurrences asserted in the Action, whether or not pleaded in the Complaints,
including but not limited to those that arise out of, are based on, or have any connection with:
(1) the selection, retention, and monitoring of the Plan's investment options and service
providers, (2) the performance, fees, and other characteristics of the Plan's investment options
and their specific share classes, (3) the Plan's fees and expenses, (4) the nomination,
appointment, retention, monitoring, and removal of the Plan's fiduciaries, and (5) the approval by
the Independent Fiduciary of the Settlement Agreement;

                        (b)   that would be barred by res judicata based on the Court's entry of the
Final Approval Order;

                     (c) that arise from the direction to calculate, the calculation of, and/or
the method or manner of the allocation of the Net Settlement Fund pursuant to the Plan Of
Allocation; or

                    (d)       that arise from the approval by the Independent Fiduciary of the
Settlement Agreement.

                Notwithstanding anything herein, the following shall not be included in the
definition of Plaintiffs’ Released Claims: (i) claims to enforce the Settlement Agreement, and (ii)
claims for denial of benefits from the Plan.

               1.40     "Plan" means the Putnam Retirement Plan.

                1.41 "Plan Of Allocation" means the methodology for allocating and
distributing the Net Settlement Amount as described in Article V herein.



                                                 5
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 7 of 37



               1.42 "Preliminary Approval Order" means the order of the Court preliminarily
approving the Settlement Agreement, in substantially the form submitted in connection with
Plaintiffs’ Motion for Entry of Preliminary Order.

             1.43 "PTE 2003-39" means U.S. Department of Labor Prohibited Transaction
Exemption 2003-39, 68 Fed. Reg. 75,632 (Dec. 31, 2003), as amended.

               1.44 "Proprietary Funds" means the following funds, regardless of share class:
George Putnam Balanced Fund; Marsh & McLennan Companies, Inc. Common Stock;
PanAgora US Large Cap Stock Selector Fund; Putnam Absolute Return 500 Fund; Putnam
American Government Income Fund; Putnam Asia Pacific Equity Fund; Putnam Bond Index
Fund; Putnam Capital Opportunities Fund; Putnam Capital Spectrum Fund; Putnam Convertible
Securities Fund; Putnam Diversified Income Trust; Putnam Dynamic Asset Allocation Balanced
Fund; Putnam Dynamic Asset Allocation Conservative Fund; Putnam Dynamic Asset Allocation
Growth Fund; Putnam Dynamic Risk Allocation Fund; Putnam Emerging Markets Equity Fund;
Putnam Emerging Markets Income Fund; Putnam Equity Income Fund; Putnam Equity Spectrum
Fund; Putnam Europe Equity Fund; Putnam Fixed Income Absolute Return Fund; Putnam
Floating Rate Fund; Putnam Focused Equity Fund; Putnam Fund For Growth & Income; Putnam
Global Communications Fund; Putnam Global Consumer Fund; Putnam Global Dividend Fund;
Putnam Global Energy Fund; Putnam Global Equity Fund; Putnam Global Financials Fund;
Putnam Global Health Care Fund; Putnam Global Income Trust; Putnam Global Natural
Resources Fund; Putnam Global Sector Fund; Putnam Global Technology Fund; Putnam Global
Telecommunications Fund; Putnam Global Utilities Fund; Putnam Government Money Market
Fund; Putnam Growth Opportunities Fund; Putnam High Yield Fund; Putnam High Yield Trust;
Putnam Income Fund; Putnam International Capital Opportunities Fund; Putnam International
Equity Fund; Putnam International Growth Fund; Putnam International Value Fund; Putnam
Investors Fund; Putnam Large Cap Value Trust; Putnam Low Volatility Equity Fund; Putnam
Mortgage Opportunities Fund; Putnam Mortgage Securities Fund; Putnam Multi-Asset Absolute
Return Fund; Putnam Multi-Cap Core Fund; Putnam Money Market Fund; Putnam PanAgora
Managed Futures Strategy; Putnam PanAgora Market Neutral Fund; Putnam PanAgora Risk
Parity Fund; Putnam Research Fund; Putnam Retirement Advantage 2020 Trust; Putnam
Retirement Advantage 2025 Trust; Putnam Retirement Advantage 2030 Trust; Putnam
Retirement Advantage 2035 Trust; Putnam Retirement Advantage 2040 Trust; Putnam
Retirement Advantage 2045 Trust; Putnam Retirement Advantage 2050 Trust; Putnam
Retirement Advantage 2055 Trust; Putnam Retirement Advantage 2060 Trust; Putnam
Retirement Advantage Maturity Trust; Putnam Retirement Income Lifestyle 1 Fund; Putnam
Retirement Income Lifestyle 2 Fund; Putnam Retirement Income Lifestyle 3 Fund; Putnam
RetirementReady 2010 Fund; Putnam RetirementReady 2015 Fund; Putnam RetirementReady
2020 Fund; Putnam RetirementReady 2025 Fund; Putnam RetirementReady 2030 Fund; Putnam
RetirementReady 2035 Fund; Putnam RetirementReady 2040 Fund; Putnam RetirementReady
2045 Fund; Putnam RetirementReady 2050 Fund; Putnam RetirementReady 2055 Fund; Putnam
RetirementReady 2060 Fund; Putnam RetirementReady Maturity Fund; Putnam S&P 500 Index
Fund; Putnam Short Duration Bond Fund; Putnam Small Cap Growth Fund; Putnam Small Cap
Value Fund; Putnam Stable Value Fund; Putnam Strategic Volatility Equity Fund; Putnam
Sustainable Future Fund; Putnam Sustainable Leaders Fund; Putnam Ultra Short Duration
Income Fund; Putnam Vista Fund; and Putnam Voyager Fund.


                                             6
       Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 8 of 37



               1.45 "Qualified Domestic Relation Order" means a judgment, decree, or order
(including the approval of a property settlement) that is made pursuant to state domestic relations
law (including community property law) and that relates to the provision of child support,
alimony payments, or marital property rights for the benefit of a spouse, former spouse, child, or
other dependent of an Active Participant, Inactive Participant, or Former Participant and which
has been determined qualified pursuant to the Plan’s procedures.

               1.46 "Qualified Settlement Fund" means the interest-bearing settlement fund
account to be established and maintained by the Escrow Agent as described in Article IV herein.

                1.47 "Recordkeeper" means Empower Retirement, LLC, as successor in
interest to Great-West Life & Annuity Insurance Company.

                1.48 "Released Parties" means each Defendant or Former Defendant and its
present, former, or future affiliates, agencies, agents, assigns, associates, directors, employees,
officers, parents, partners, representatives, subsidiaries, predecessors and successors, and all
respective heirs, executors, administrators, agents, attorneys, personal representatives,
predecessors, successors, stockholders, partners, servicers, subrogees, officers, directors,
associates, controlling persons, employees, attorneys, counselors, insurers, financial or
investment advisors, consultants, accountants, investment bankers, commercial bankers, or
advisors of any of the foregoing.

               1.49 "Rollover-Electing Former Participant" means a Former Participant who
has submitted a completed, satisfactory Former Participant Rollover Form by the Former
Participant Rollover Form Deadline set by the Court and whose Former Participant Rollover
Form is accepted by the Settlement Administrator.

               1.50 "Service Award" means the amount of incentive or service award awarded
by the Court to the Plaintiffs.

              1.51 "Settlement Administrator" means Analytics Consulting LLC, an
independent contractor to be retained by Class Counsel and approved by the Court.

               1.52 "Settlement Agreement" means the compromise and resolution embodied
in this agreement and its exhibits.

               1.53    "Settlement Allocation Score" has the meaning ascribed to it in Section
5.1 herein.

             1.54 "Settlement Website" means the internet website established by the
Settlement Administrator as described in Section 3.3 herein.




                                                  7
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 9 of 37



                                           ARTICLE II

                                 SETTLEMENT APPROVAL

               2.1    Preliminary approval by Court. On or before April 17, 2020, Plaintiffs,
through Class Counsel, shall apply to the Court for entry of the Preliminary Approval Order,
which shall include, among other provisions, a request that the Court:

                       (a)   appoint Plaintiffs as Class Representatives of the Class;

                       (b)   appoint Class Counsel to represent the Class;

                       (c)   approve the Parties' selection of Settlement Administrator and
Escrow Agent;

                       (d)   certify the Class under Federal Rule of Civil Procedure 23(b)(1) for
settlement purposes;

                      (e) preliminarily approve this Settlement Agreement for purposes of
disseminating notice to the Class;

                      (f) approve the form and contents of the Notice (including the Former
Participant Rollover Form to be sent to Former Participants) and hold that mailing copies of the
Notice to Class Members by first class mail, postage prepaid complies fully with the
requirements of Federal Rule of Civil Procedure 23, the United States Constitution, and any
other applicable law;

                        (g) preliminarily bar and enjoin the institution and prosecution of any
Plaintiffs’ Released Claims against any Released Parties by Class Members and their respective
heirs, Beneficiaries, executors, administrators, estates, past and present partners, officers,
directors, agents, attorneys, predecessors, successors, and assigns, pending final approval of this
Settlement Agreement, even if any Class Member may thereafter discover facts in addition to or
different from those which the Class Members or Class Counsel now know or believe to be true
with respect to the Action and Plaintiffs’ Released Claims;

                      (h) provide that Class Members may object to the Settlement
Agreement prior to the Fairness Hearing according to a designated schedule; and

                       (i) schedule a Fairness Hearing to (1) review comments and/or
objections regarding this Settlement Agreement, (2) consider the fairness, reasonableness, and
adequacy of this Settlement Agreement, (3) consider whether the Court should issue a Final
Approval Order approving this Settlement Agreement, awarding any Attorneys' Fees and Costs
and Service Awards, and dismissing this Action with prejudice, and (4) consider such other
matters as the Court may deem appropriate.

                2.2     Review by Independent Fiduciary. The Company shall, in its sole
discretion, select and retain the Independent Fiduciary, on behalf of the Plan, to determine
whether to approve and authorize Plaintiffs’ Released Claims on behalf of the Plan.

                                                 8
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 10 of 37



                       (a) The Independent Fiduciary shall comply with all relevant
requirements set forth in PTE 2003-39.

                       (b) The Independent Fiduciary shall notify the Company and Class
Counsel of its determination in writing and in accordance with PTE 2003-39, which notification
shall be delivered no later than thirty (30) calendar days before the Fairness Hearing.

                      (c) If the Independent Fiduciary disapproves or otherwise does not
authorize the Settlement Agreement or refuses to execute the release on behalf of the Plan, the
Defendants (and only the Defendants) may (but need not) terminate the Settlement Agreement.

                    (d) The Parties shall comply with reasonable requests for information
made by the Independent Fiduciary.

                      (e) All fees and expenses associated with the Independent Fiduciary's
retention and determination shall be considered Administrative Expenses.

                2.3    Final approval by Court. No later than fourteen (14) calendar days before
the Fairness Hearing, or by such other deadline as specified by the Court, Class Counsel shall
apply to the Court for entry of the Final Approval Order, which shall include, among other
provisions, a request that the Court:

                      (a) dismiss the Action with prejudice and without costs, except as
contemplated by this Settlement Agreement;

                     (b) decree that neither the Final Approval Order nor this Settlement
Agreement constitutes an admission by any Defendant or Released Party of any liability or
wrongdoing whatsoever;

                     (c) bar and enjoin all Class Members from asserting any of Plaintiffs’
Released Claims against any of the Released Parties;

                        (d) determine that this Settlement Agreement is entered into in good
faith and represents a fair, reasonable, and adequate settlement that is in the best interests of the
Class Members; and

                       (e) preserve the Court's continuing and exclusive jurisdiction over the
Parties and all Class Members to administer, construe, and enforce this Settlement Agreement in
accordance with its terms for the mutual benefit of the Parties, but without affecting the finality
of the Final Approval Order.

                                           ARTICLE III

                              SETTLEMENT ADMINISTRATION

                 3.1    CAFA Notice. No later than ten (10) calendar days after the Plaintiffs’
filing of this Settlement Agreement and motion for entry of the Preliminary Approval Order with
the Court, the Settlement Administrator shall provide appropriate notice of this Settlement

                                                  9
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 11 of 37



Agreement to the Attorney General of the United States and to the Attorneys General of all states
in which Class Members reside, as specified in 28 U.S.C. § 1715(b). The costs of such notice
shall be considered an Administrative Expense. Upon completing such notice, the Settlement
Administrator shall provide written notice to Class Counsel and Defendants' Counsel.

               3.2    Notice to Class Members.

                        (a) The Company shall cause the Recordkeeper (or its designee) to
provide to the Settlement Administrator all information necessary to disseminate the Notice to
Class Members and implement the Plan Of Allocation no later than fourteen (14) calendar days
after the entry of the Preliminary Approval Order.

                      (b) No later than thirty five (35) calendar days after the entry of the
Preliminary Approval Order, or by such other deadline as specified by the Court, the Settlement
Administrator shall send the Notice by first-class mail, postage prepaid to Class Members.

                        (c) The Notice shall be in the form approved by the Court, which shall
be in substantially the form attached as Exhibit B hereto. The Notice to Former Participants will
include the Former Participant Rollover Form.

                      (d) The Notice shall be sent to the last known address of each Class
Member provided by the Recordkeeper (or its designee), unless an updated address is obtained
by the Settlement Administrator through its efforts to verify the last known address provided by
the Recordkeeper (or its designee).

                       (e) The Settlement Administrator shall use commercially reasonable
efforts to locate any Class Member whose Notice is returned and mail such Notices to those
Class Members one additional time.

                     (f) The Settlement Administrator shall post a copy of the Notice and the
Former Participant Rollover Form on the Settlement Website.

               3.3    Settlement Website.

                       (a) No later than thirty five (35) calendar days after the entry of the
Preliminary Approval Order, the Settlement Administrator shall establish the Settlement
Website. The Settlement Administrator shall maintain the Settlement Website until no later than
one year after the Effective Date or thirty (30) calendar days after the receipt of the notice(s)
referenced in Section 5.5, whichever is earlier, at which point the Settlement Administrator shall
take down the Settlement Website.

                      (b) The Settlement Website shall contain a copy of the Notice, Former
Participant Rollover Form, and relevant case documents, including but not limited to a copy of
all documents filed with the Court in connection with the Settlement. No other information or
documents will be posted on the Settlement Website unless agreed to in advance by the Parties in
writing.



                                                10
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 12 of 37



                        (c) The Settlement Website shall also include a toll-free telephone
number and mailing address through which Settlement Class Members may contact the
Settlement Administrator (or its designee) directly. With approval and input from Class Counsel
and Defendants' Counsel, the Settlement Administrator shall develop a question-and-answer
script for use with callers to the toll-free telephone number.

                3.4      Distribution of Net Settlement Amount. The Settlement Administrator
shall distribute the Net Settlement Amount to Class Members in accordance with the Plan Of
Allocation as described in Article V herein. Within thirty (30) calendar days of the Final
Approval Order, the Company shall use reasonable efforts to cause the Recordkeeper (or its
designee) to provide an updated list of Active Participants and Inactive Participants prior to the
distribution, so as to identify any such participants who have taken a full distribution from their
Plan account and no longer have a Plan account with a balance greater than $0.00.

               3.5     Maintenance of records. The Settlement Administrator shall maintain
reasonably detailed records of its activities carried out under this Settlement Agreement. The
Settlement Administrator shall maintain all such records as required by applicable law in
accordance with its business practices and provide same to Class Counsel and Defendants'
Counsel upon their request. The Settlement Administrator shall provide such information as may
reasonably be requested by Plaintiffs or Defendants or their counsel relating to the administration
of the Settlement Agreement.

               3.6  No liability. Defendants, Former Defendants, Defendants' Counsel, and
Defendant Released Parties shall have no responsibility for, interest in, or liability whatsoever,
with respect to:

                       (a)   any act, omission, or determination of the Settlement Administrator;

                       (b) any act, omission, or determination of Class Counsel or their
designees or agents in connection with the administration of the Settlement Agreement;

                       (c)   the management, investment, or distribution of the Settlement Fund;
or

                      (d) the determination, administration, calculation, or payment of any
claims asserted against the Qualified Settlement Fund.

                                          ARTICLE IV

                ESTABLISHMENT OF QUALIFIED SETTLEMENT FUND

                4.1    Establishment of the Qualified Settlement Fund. No later than five (5)
business days after entry of the Preliminary Approval Order, the Escrow Agent shall establish an
escrow account. The Parties agree that the escrow account is intended to be, and will be, an
interest-bearing Qualified Settlement Fund within the meaning of U.S. Department of Treasury
Regulation § 1.468B-1 (26 C.F.R. § 1.468B-1). In addition, the Escrow Agent timely shall make
such elections as necessary or advisable to carry out the provisions of this paragraph, including
the "relation-back election" (as defined in 26 C.F.R. § 1.468B-1(j)(2)) back to the earliest
                                                 11
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 13 of 37



permitted date. Such elections shall be made in compliance with the procedures and
requirements contained in such regulations. It shall be the responsibility of the Escrow Agent to
prepare and deliver, in a timely and proper manner, the necessary documentation for signature by
all necessary parties, and thereafter to cause the appropriate filing to occur.

                4.2     Funding of the Qualified Settlement Fund. In consideration of all the
promises and agreements set forth in the Settlement Agreement, the Company will contribute, or
cause to be contributed, the Gross Settlement Amount to the Qualified Settlement Fund. No
other Defendant shall have any obligation to contribute financially to the Qualified Settlement
Fund. The Company shall contribute the Gross Settlement Amount to the Qualified Settlement
Fund, and this funding, in the aggregate, together with any interest and investment earnings
thereon, shall constitute the Qualified Settlement Fund:

                      (a) No later than twenty-eight (28) calendar days after the later of (i) the
Preliminary Order is entered, or (ii) the escrow account described in Section 4.1 is established
and the Escrow Agent shall have furnished to Defendants in writing the escrow account name,
IRS W-9 form, and all necessary wiring instructions, the Company shall cause to be deposited
one hundred thousand U.S. dollars (USD $100,000.00) of the Gross Settlement Amount into the
Qualified Settlement Fund to fund any Administrative Expenses that arise before the entry of the
Final Approval Order.

                       (b) No later than thirty (30) calendar days after entry of the Final
Approval Order, the Company shall cause the remaining portion of the Gross Settlement Amount
(twelve million, four hundred thousand U.S. dollars (USD $12,400,000.00)) to be deposited in
the Qualified Settlement Fund.

                 4.3    Qualified Settlement Fund administrator. For the purpose of § 468B of
the Internal Revenue Code of 1986, as amended (26 U.S.C. § 468B) and the regulations
promulgated thereunder, the administrator of the Qualified Settlement Fund shall be the Escrow
Agent. The Escrow Agent, or the Settlement Administrator on its behalf, shall timely and
properly cause to be filed all informational and other tax returns necessary or advisable with
respect to the Gross Settlement Amount (including without limitation applying for a taxpayer
identification number for the Qualified Settlement Fund and filing the returns described in 26
C.F.R. § 1.468B-2(k)). Such returns, as well as the election described in Section 4.1, shall be
consistent with this Article and, in all events, shall reflect that all taxes (including any estimated
taxes, interest, or penalties) on the income earned by the Gross Settlement Amount shall be
deducted and paid from the Gross Settlement Amount as described in Section 4.5 herein.

                4.4    Investment of the Qualified Settlement Fund. The Escrow Agent shall
invest the Qualified Settlement Fund in short-term United States agency or Treasury securities or
other instruments backed by the full faith and credit of the United States government or an
agency thereof, or fully insured by the United States Government or an agency thereof, and shall
reinvest the proceeds of these investments as they mature in similar instruments at their then-
current market rates.

              4.5     Taxes on the income of the Qualified Settlement Fund. All taxes on any
income of the Qualified Settlement Fund and expenses and costs incurred in connection with the

                                                  12
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 14 of 37



taxation of the Qualified Settlement Fund (including, without limitation, expenses of tax
attorneys and accountants) are Administrative Expenses and shall be timely paid by the Escrow
Agent out of the Qualified Settlement Fund. The Escrow Agent, or the Settlement Administrator
on its behalf, shall be responsible for making provision for the payment from the Qualified
Settlement Fund of all taxes and tax expenses, if any, owed with respect to the Qualified
Settlement Fund and for all tax reporting, remittance, and/or withholding obligations, if any, for
amounts distributed from it. Defendants, Former Defendants, Defense Counsel, and Class
Counsel have no responsibility or any liability for any taxes or tax expenses owed by, or any tax
reporting or withholding obligations, if any, of the Qualified Settlement Fund.

                                          ARTICLE V

                                  PLAN OF ALLOCATION

              5.1    Calculation of payments to individual Class Members. Payments to each
Class Member shall by calculated by the Settlement Administrator as follows, based on
information provided by the Recordkeeper:

                       (a) For each Class Member, the Settlement Administrator shall
determine a Settlement Allocation Score. A Class Member's Settlement Allocation Score shall
be weighted by eighty percent (80%) to his or her Plan account balance invested in Proprietary
Funds and by twenty percent (20%) to his or her Plan account balance invested in Non-
Proprietary Funds. Accordingly, each Settlement Allocation Score shall be a Class Member's
aggregate year-end Plan account balance during the Class Period, measured in points such that
each dollar invested in Proprietary Funds equals four (4) points and each dollar invested in Non-
Proprietary Funds equals one (1) point; provided, however, that each Class Member's year-end
Plan account balance for the year 2009 shall be multiplied by 48/366, and each Class Member's
year-end Plan account balance for the year 2020 shall be the Plan account balance as of March
31, 2020 and shall be multiplied by 90/366.

                     (b) The Settlement Administrator shall determine each Class Member's
Entitlement Amount by calculating each Class Member's pro rata share of the Net Settlement
Amount, based on his or her Settlement Allocation Score compared to the sum of all Class
Members' Settlement Allocation Scores.

                      (c) The aggregate of all Class Members' Entitlement Amounts may not
exceed the Net Settlement Amount. In the event that the Settlement Administrator determines
that aggregate monetary payment pursuant to the Plan Of Allocation would exceed the Net
Settlement Amount, the Settlement Administrator is authorized to make such pro rata changes as
are necessary to ensure that the aggregate monetary payment pursuant to the Plan Of Allocation
does not exceed the Net Settlement Amount.

               5.2    Payments to Active Participants and Inactive Participants.

                     (a) Upon completing the calculation of each Class Member's
Entitlement Amount and no later than thirty (30) calendar days following the Effective Date, the
Settlement Administrator shall provide the Company (or its designee), Class Counsel, and the

                                               13
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 15 of 37



Recordkeeper information in a mutually agreeable format concerning each Active Participant
and each Inactive Participant's Entitlement Amount, and any other information requested by the
Company or the Recordkeeper as necessary to effectuate this Article.

                       (b) No later than ten (10) calendar days after completing the steps
described in Section 5.2(a) herein and upon written notice to the Company and the
Recordkeeper, the Settlement Administrator shall effect a transfer from the Qualified Settlement
Fund to the Plan of all monetary payments payable to Active Participants and Inactive
Participants. The Recordkeeper shall thereafter credit the individual Plan account of each Active
Participant and Inactive Participant in an amount equal to that individual's Entitlement Amount.

                        (c) Each Active Participant and each Inactive Participant's Entitlement
Amount shall be invested in accordance with and in proportion to such Active Participant's
investment elections then on file for new contributions to his or her Plan account. If the Active
Participant or Inactive Participant does not have an investment election on file, then such
individual shall be deemed to have directed payment of his or her Entitlement Amount to be
invested in the Plan's qualified default investment alternative, as defined in 29 C.F.R.
§ 2550.404c-5.

                      (d) If, as of the date on which the Recordkeeper credits the individual
Plan account of each Active Participant and Inactive Participant with his or her Entitlement
Amount, an individual believed to be an Active Participant or an Inactive Participant no longer
has a Plan account balance greater than $0.00, he or she will be treated as a Former Participant.
The Recordkeeper shall promptly transmit a list of such individuals to the Settlement
Administrator, who shall effectuate payment to such individuals in accordance with Section 5.3
herein.

               5.3    Payments to Former Participants.

                      (a) Each Former Participant (or the Beneficiaries or Alternate Payees of
Former Participants) will have the opportunity to elect a tax-qualified rollover of his or her
Entitlement Amount to an individual retirement account or other eligible employment plan,
which he or she has identified on the Former Participant Rollover Form, provided that the
Former Participant supplies adequate information to the Settlement Administrator to effect the
rollover. Payments to each Former Participant shall depend on whether each is a Rollover-
Electing Former Participant or a Non-Rollover-Electing Former Participant:

                               (i)    Rollover-Electing Former Participants. Upon completing the
calculation of each Class Member's Entitlement Amount and no later than forty (40) calendar
days following the Effective Date, the Settlement Administrator shall effect a rollover from the
Qualified Settlement Fund to the individual retirement account or other eligible employer plan
elected by each Rollover-Electing Former Participant in his or her Former Participant Rollover
Form (if the conditions for such rollover are satisfied) and any associated paperwork necessary to
transfer such Entitlement Amount by rollover. If the Settlement Administrator is unable to
effectuate the rollover instructions of any Rollover-Electing Former Participant as provided in
his or her Former Participant Rollover Form, he or she will be treated as a Non-Rollover-
Electing Former Participant.

                                                14
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 16 of 37



                             (ii)  Non-Rollover-Electing Former Participants. Upon
completing the calculation of each Class Member's Entitlement Amount and no later than forty
(40) calendar days following the Effective Date, the Settlement Administrator shall issue a check
from the Qualified Settlement Fund to each Non-Rollover-Electing Former Participant, in the
amount of each Former Participant's Entitlement Amount (less any withholdings).

               5.4     Payments to Beneficiaries and Alternate Payees.

                         (a) Beneficiaries of Active Participants or Inactive Participants that are
entitled to receive all or a portion of an Active Participant's or Inactive Participant's Entitlement
Allocation under this Article shall receive such settlement payments in the form of a check
issued by the Settlement Administrator. Beneficiaries of Former Participants that are entitled to
receive all or a portion of a Former Participant's Entitlement Allocation under this Article will
receive such settlement payments under the methods described in Section 5.3 for Former
Participants.

                        (b) Alternate Payees of Active Participants or Inactive Participants that
are entitled to receive all or a portion of an Active Participant's or Inactive Participant's
Entitlement Allocation under this Article shall receive such settlement payments pursuant to the
terms of the applicable Qualified Domestic Relations Order. Alternate Payees of Former
Participants that are entitled to receive all or a portion of a Former Participant's Entitlement
Allocation under this Article will receive such settlement payments under the methods described
in Section 5.3 for Former Participants.

                       (c) The Settlement Administrator shall have sole and final discretion to
determine the amounts to be paid to Beneficiaries and Alternate Payees in accordance with the
Plan of Allocation set forth in this Article and as ordered by the Court.

                       (d) All checks issued in accordance with the Plan Of Allocation shall be
mailed to the address of each Class Member (or his or her Beneficiary or Alternate Payee)
provided by the Recordkeeper or any updated address obtained by the Settlement Administrator.

                       (e) All checks issued in accordance with the Plan of Allocation shall
expire no later than one hundred twenty (120) calendar days after their issue date. All checks
that are undelivered or are not cashed before their expiration date shall revert to the Qualified
Settlement Fund, which limitation shall be printed on the face of each check. The voidance of
checks shall have no effect on Class Members' release of claims, obligations, representations, or
warranties as provided herein, which shall remain in full effect.

               5.5     Notice of completion of Plan Of Allocation. Within ten (10) business
days of completing all aspects of the Plan Of Allocation, the Settlement Administrator shall
provide written notice of its implementation of the Plan Of Allocation to Class Counsel and
Defendants' Counsel. Such notice shall provide, in reasonable detail, a summary of the steps
taken to implement the Plan Of Allocation.

              5.6   Disbursement of undistributed monies from the Qualified Settlement
Fund. No sooner than one hundred and fifty (150) calendar days following the last date on
which any check was mailed pursuant to Section 5.4(d) herein, any portion of the Qualified
                                                 15
        Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 17 of 37



Settlement Fund remaining after distributions, including costs and taxes, shall be paid to the Plan
for the purpose of defraying administrative fees and expenses of the Plan.

                5.7     Responsibility for taxes. Each Class Member who receives a payment
pursuant to the Settlement Agreement shall be fully and ultimately responsible for payment of
any and all federal, state or local taxes resulting from or attributable to the payment received by
such person. Each Class Member shall hold Defendants, Former Defendants, Defendants'
Counsel, Released Parties, Class Counsel, and the Settlement Administrator harmless from (a)
any tax liability, including without limitation penalties and interest, related in any way to
payments or credits under the Agreement, and (b) the costs (including, without limitation, fees,
costs and expenses of attorneys, tax advisors, and experts) of any proceedings (including,
without limitation, any investigation, response, and/or suit), related to such tax liability.

                                          ARTICLE VI

                                    PROSPECTIVE RELIEF

               6.1     Defendants agree that the following procedures shall apply to the
management of the Plan on a prospective basis for a period of no less than two (2) years
beginning no later than the Settlement Effective Date:

                       (a) Defendants will maintain a charter for the PBIC that outlines the
duties and fiduciary responsibilities of the PBIC and establishes its general quarterly meeting
schedule.

                        (b)   Defendants will maintain an investment policy statement for the
Plan.

                       (c) Defendants will maintain a suite of low-cost third-party passive
collective investment trust (“CIT”) options in the Plan;

                       (d) PBIC will meet no less than quarterly, and such meetings shall
include two meetings a year to review Putnam options in the Plan, with Putnam senior
investment representation attending to review the funds; one meeting a year to review the third
party passive CIT options in the Plan with representatives of the third party CIT provider(s); one
meeting a year to review the Plan’s Qualified Default Investment Alternatives; and one meeting
a year to review PanAgora options in the Plan with PanAgora representatives; and

                        (e)   Defendants will arrange annual training on ERISA fiduciary duties
for Plan fiduciaries.

                                          ARTICLE VII

               ATTORNEYS' FEES AND COSTS AND SERVICE AWARDS

               7.1     Attorneys' Fees and Costs. No later than fourteen (14) days prior to the
deadline provided in the Preliminary Approval Order for Class Members to object to the
Settlement Agreement, Class Counsel may file an application with the Court for payment of their

                                                 16
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 18 of 37



reasonable Attorneys' Fees and Costs, to be deducted from the Gross Settlement Amount.
Defendants agree not to object to Class Counsel's application for Attorneys' Fees and Costs.
Notwithstanding anything herein, the Court's failure to approve, in whole or in part, any
application for Attorneys' Fees and Costs sought by Class Counsel shall not prevent the
Settlement Agreement from becoming effective, nor shall it be grounds for termination of the
Settlement.

                 7.2     Service Award. No later than fourteen (14) days prior to the deadline
provided in the Preliminary Approval Order for Class Members to object to the Settlement
Agreement, Class Counsel may file an application with the Court for payment of Service Awards
to Plaintiffs in an amount not to exceed twenty-five thousand U.S. dollars (USD $25,000.00)
each. Notwithstanding anything herein, the Court's failure to approve, in whole or in part, any
application for a Service Award shall not prevent the Settlement Agreement from becoming
effective, nor shall it be grounds for termination of the Settlement.

                                         ARTICLE VIII

                        RELEASES AND COVENANT NOT TO SUE

                8.1    Releases. Subject to Article X below, the obligations incurred pursuant to
this Settlement Agreement shall be in full and final disposition and settlement of any and all of
Plaintiffs’ Released Claims.

                       (a) Upon the Effective Date, Plaintiffs and every Class Member on
behalf of themselves, their heirs, executors, administrators, successors, and assigns, and the Plan
(subject to Independent Fiduciary approval as described in Section 2.2 herein) shall, with respect
to each and every Released Claim, be deemed to fully, finally and forever release, relinquish and
forever discharge each and every Released Claim against any and all of the Released Parties, and
forever shall be enjoined from prosecuting any such Released Claim.

                       (b) Upon the Effective Date, Defendants, on behalf of themselves and
their successors and assigns shall be deemed to fully, finally and forever release, relinquish and
forever discharge each and every Defendant's Released Claims, and forever shall be enjoined
from prosecuting any such claims.

                       (c)   Nothing herein shall preclude any action to enforce the Settlement
Agreement.

                8.2    Covenant not to sue. As of the Effective Date, the Class Members and the
Plan (subject to Independent Fiduciary approval as described in Section 2.2 herein) acting
individually or together, or in combination with others, shall not sue or seek to institute,
maintain, prosecute, argue, or assert in any action or proceeding (including but not limited to a
U.S. Internal Revenue Service determination letter proceeding, a U.S. Department of Labor
proceeding, an arbitration, or a proceeding before any state insurance or other department or
commission), any cause of action, demand, or claim adverse to Plaintiffs’ Released Parties on the
basis of, in connection with, or arising out of any of Plaintiffs’ Released Claims. Nothing herein
shall preclude any action to enforce the Settlement Agreement.

                                                17
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 19 of 37



                                          ARTICLE IX

                         REPRESENTATIONS AND WARRANTIES

               9.1     Parties' representations and warranties. The parties represent and warrant
as follows, and each Party acknowledges that each other Party is relying on these representations
and warranties in entering into the Settlement Agreement:

                       (a) that they are voluntarily entering into the Settlement Agreement as a
result of arm's-length negotiations, and that in executing this Settlement Agreement they are
relying solely upon their own judgment, belief, and knowledge, and upon the advice and
recommendations of counsel, concerning the nature, extent, and duration of their rights and
claims hereunder and regarding all matters that relate in any way to the subject matter hereof;

                       (b)   that they assume the risk of mistake as to facts or law;

                       (c) that they recognize that additional evidence may come to light, but
that they nevertheless desire to avoid the expense and uncertainty of litigation by entering into
the Settlement Agreement;

                     (d) that they have carefully read the contents of the Settlement
Agreement, and the Settlement Agreement is signed freely by each individual executing the
Settlement Agreement on behalf of each Party; and

                       (e) that they have made such investigation of the facts pertaining to the
subject matter of the Settlement Agreement as they deem necessary.

                9.2     Signatories' representations and warranties. The persons executing the
Settlement Agreement represent that they have been duly authorized to do so and that they have
the authority to take appropriate action required or permitted to be taken pursuant to the
Settlement Agreement in order to effectuate its terms.

                                          ARTICLE X

                                        TERMINATION

                10.1 Right to terminate by each Party. Each Party shall have the right to
terminate and abandon the Settlement Agreement by providing written notice of their election to
do so to the other Party no later than fourteen (14) calendar days after:

                       (a)   the Court declines to approve the Settlement Agreement or any
material part of it;

                      (b) the Court declines to enter the Preliminary Approval Order or
materially modifies the contents of the Preliminary Approval Order;

                      (c) the Court declines to enter the Final Approval Order or materially
modifies the contents of the Final Approval Order; or

                                                18
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 20 of 37



                      (d) the Final Approval Order is vacated, reversed, or modified in any
material respect on any appeal or other review or in a collateral proceeding occurring prior to the
Effective Date.

               Notwithstanding anything herein, no order of the Court, or modification or
reversal on appeal of any order of the Court, solely concerning Attorneys' Fees and Costs or any
Service Award shall constitute grounds for termination of the Settlement Agreement.

                10.2 Right to terminate by Defendants. Defendants (and only Defendants) shall
have the right to terminate and abandon the Settlement Agreement in the event that the
Independent Fiduciary disapproves or otherwise does not authorize the Settlement Agreement or
refuses to approve the Plan's release of Plaintiffs’ Released Claims. In such an event, no later
than fourteen (14) calendar days after receipt of the Independent Fiduciary's determination,
Defendants shall provide written notice to Plaintiffs of (a) their election to exercise their right to
terminate and abandon the Settlement Agreement, or (b) their election to waive that right.

                10.3 Reversion to prior positions. If the Settlement Agreement is terminated in
accordance with this Article, then the Parties and Class Members will be restored to their
respective positions immediately before the execution of the Settlement Agreement, this Action
shall proceed in all respects as if the Settlement Agreement and any related orders had not been
entered, any order entered by the Court pursuant to the terms of this Settlement Agreement shall
be treated as vacated nunc pro tunc, the fact of this Settlement Agreement and the terms
contained herein shall not be admissible in any proceeding for any purpose, and the Parties
expressly and affirmatively reserve all claims, remedies, defenses, arguments, and motions as to
all claims and requests for relief that might have been or might be later asserted in the Action.

                                           ARTICLE XI

                             NO ADMISSION OF WRONGDOING

                  11.1 The Settlement Agreement, whether or not consummated, and any
proceedings taken pursuant to it, is for settlement purposes only and entered into solely for the
purpose of avoiding possible future expenses, burdens, or distractions of litigation, and
Defendants, Former Defendants and the Released Parties deny any and all wrongdoing.
Defendants, Former Defendants and the Released Parties specifically and expressly deny any and
all liability in connection with any claims which have been made or could have been made, or
which are the subject matter of, arise from, or are connected, directly or indirectly, with or
related in any way to the Action, including, but not limited to, any violation of any federal or
state law (whether statutory or common law), rule, or regulation, and Defendants, Former
Defendants and the Released Parties deny that any violation of any such law, rule, or regulation
has ever occurred.

               11.2 The Settlement Agreement, whether or not consummated, and any
negotiations, proceedings, or agreements relating to the Settlement Agreement, and any matters
arising in connection with settlement negotiations, proceedings, or agreements:




                                                 19
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 21 of 37



                         (a) shall not be offered or received against Defendants, Former
Defendants or any of the Released Parties as evidence of, or be construed as or deemed to be
evidence of, any presumption, concession, or admission by Defendants, Former Defendants or a
Released Party of the truth of any fact alleged by Plaintiffs or the validity of any claim that has
been or could have been asserted in the Action or in any litigation, or the deficiency of any
defense that has been or could have been asserted in the Action or in any litigation, or of any
liability, negligence, fault, or wrongdoing on the part of Defendants, Former Defendants or any
of the Released Parties, or the appropriateness of certifying a non-settlement class;

                       (b) shall not be offered or received against Defendants, Former
Defendants or any of the Released Parties as evidence of a presumption, concession or admission
of any fault, misrepresentation or omission with respect to any statement or written document
approved or made by Defendants, Former Defendants or any of the Released Parties;

                        (c) shall not be offered or received against Defendants, Former
Defendants or any of the Released Parties as evidence of a presumption, concession, or
admission with respect to any liability, negligence, fault, or wrongdoing, or in any way referred
to for any other reason as against Defendants, Former Defendants or any of the Released Parties,
in any other civil, criminal or administrative action or proceeding, other than such proceedings as
may be necessary to effectuate the provisions of this Settlement Agreement; provided, however,
that if this Settlement Agreement is approved by the Court, Defendants, Former Defendants or
the Released Parties may refer to it to effectuate the liability protection granted them hereunder;
and

                      (d) shall not be construed against Defendants, Former Defendants or
any of the Released Parties as an admission or concession that the consideration to be given
hereunder represents the amount which could or would have been recovered after trial of the
Action.

                                          ARTICLE XII

                                      MISCELLANEOUS

                12.1 Exhibits included. The exhibits to the Settlement Agreement are integral
parts of the Parties' agreement and are incorporated by reference as if set forth herein.

               12.2 Cooperation. Class Counsel and Defendant's Counsel agree to cooperate
fully with one another in seeking Court entry of the Preliminary Approval Order and Final
Approval Order.

               12.3 Entire agreement. This Settlement Agreement and all of the exhibits
appended hereto constitute the entire agreement of the Parties with respect to their subject matter
and supersede any prior agreement, whether written or oral, as to that subject matter. No
representations or inducements have been made by any Party hereto concerning the Settlement
Agreement or its exhibits other than those contained and memorialized in such documents. The
provisions of the Settlement Agreement and its exhibits may not be modified or amended, nor


                                                20
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 22 of 37



may any of their provisions be waived, except by a writing signed by all Parties hereto or their
successors-in-interest.

              12.4 Waiver. The waiver by any Party of a breach of the Settlement Agreement
by any other Party shall not be deemed a waiver of any other breach of the Settlement
Agreement.

                12.5 Construction of agreement. This Settlement Agreement shall not be
construed more strictly against one Party than another merely by virtue of the fact that it, or any
part of it, may have been prepared by counsel for one of the Parties, it being recognized that the
Stipulation is the result of arm's-length negotiations between the Parties and all Parties have
contributed substantially and materially to its preparation.

               12.6 Headings. The headings herein are used for the purpose of convenience
only and are not meant to have legal effect.

                 12.7 Governing law. The Settlement Agreement and all documents necessary
to effectuate it shall be governed by the internal laws of the Commonwealth of Massachusetts
without regard to its conflict of law doctrines, except to the extent that federal law requires that
federal law govern, and except that all computations of time with respect to the Settlement
Agreement shall be governed by Federal Rule of Civil Procedure 6.

                12.8 Fees and expenses. Except as otherwise expressly set forth herein, each
Party shall pay all fees, costs, and expenses incurred in connection with the Action, including
fees, costs, and expenses incident to the negotiation, preparation, or compliance with the
Settlement Agreement, and including any fees, expenses, and disbursements of its counsel and
other advisors. Nothing in the Settlement Agreement shall require Defendants to pay any monies
other than as expressly provided herein.

                12.9 Execution in counterparts. The Settlement Agreement may be executed in
one or more counterparts and may be executed by facsimile signature. All executed counterparts
and each of them shall be deemed to be one and the same instrument provided that counsel for
the Parties shall exchange among themselves signed counterparts.

                12.10 Notices. Unless otherwise provided herein, any notice, demand, or other
communication under the Settlement Agreement (other than Notices to Class Members or other
notices provided at the direction of the Court) shall be in writing and shall be deemed duly given
upon receipt if it is addressed to each of the intended recipients as set forth below and delivered
by hand, sent by registered or certified mail postage prepaid, or delivered by reputable express
overnight courier as follows:

                       (a)   if to Plaintiffs:

                             Kai Richter
                             NICHOLS KASTER, PLLP
                             4600 IDS Center
                             80 S 8th Street
                             Minneapolis, MN 55402
                                                 21
      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 23 of 37



                      (b)    if to Defendants:

                            James R. Carroll
                            SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                            500 Boylston Street
                            Boston, Massachusetts 02116

                            -and-

                            Jason Tucker
                            PUTNAM INVESTMENTS
                            100 Federal Street
                            Boston, Massachusetts 02110

                12.11 Retention of jurisdiction. The Parties shall request that the Court retain
jurisdiction of this matter after the Effective Date and enter such orders as are necessary or
appropriate to effectuate the terms of the Settlement Agreement.



 AGREED TO ON BEHALF OF PLAINTIFFS John Brotherston and Joan Glancy,
 individually and as Class Representatives
         April 17, 2020
 Dated: _____________________________              By: __________________________
                                                       Kai Richter
                                                       NICHOLS KASTER, PLLP
                                                       4600 IDS Center
                                                       80 S 8th Street
                                                       Minneapolis, MN 55402
                                                       612-256-3200
                                                       kaster@kna.com

 AGREED TO ON BEHALF OF DEFENDANTS Putnam Investments, LLC, Putnam
 Investment Management, LLC, Putnam Investor Services, Inc., PBIC, PBOC and Robert
 Reynolds

 Dated: ______________       _____________         By: __________________________
                                                       James R. Carroll
                                                       SKADDEN, ARPS, SLATE,
                                                         MEAGHER & FLOM LLP
                                                       500 Boylston Street
                                                       Boston, Massachusetts 02116
                                                       (617) 573-4800
                                                       james.carroll@skadden.com




                                                 22
Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 24 of 37




          Exhibit A
                                           Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 25 of 37
                                                          Putnam Retirement Plan Settlement Administrator
                                                                        P.O. Box [number]
                                                                         [City, State, ZIP]
                                                                  [www.settlementwebsite.com]

                                                               FORMER PARTICIPANT ROLLOVER FORM


            JOHN Q CLASSMEMBER                                                      Claim Number: 1111111
            123 MAIN ST APT 1
            ANYTOWN, ST 12345

This Former Participant Rollover Form is ONLY for Class Members who are Former Participants, or the beneficiaries or alternate payees of Former Participants (all of whom
will be treated as Former Participants). A Former Participant is a Class Member who had a Plan account with a balance greater than $0.00 during the Class Period but does not
have a Plan account with a balance greater than $0.00 as of the date of [the Preliminary Approval Order].

Former Participants that would like to elect to receive their settlement payment through a rollover to a qualified retirement account must complete, sign, and mail this form with a
postmark on or before [RETURN DATE SET FORTH IN PRELIMINARY APPROVAL ORDER]. Please review the instructions below carefully. Former Participants who do not
complete and timely return this form will receive their settlement payment by a check. If you have questions regarding this form, you may contact the Settlement
Administrator as indicated below:

                                                       WWW.SETTLEMENTWEBSITE.COM OR CALL [PHONE NUMBER]

         ************************************************************************************************************************

 PART 1: INSTRUCTIONS FOR COMPLETING FORMER PARTICIPANT ROLLOVER FORM

1.   If you would like to receive your settlement payment through a rollover to a qualified retirement account, complete this rollover form. You should also keep a copy of all pages
     of your Former Participant Rollover Form, including the first page with the address label, for your records.

2.   Mail your completed Former Participant Rollover Form postmarked on or before [RETURN DATE SET FORTH IN PRELIMINARY APPROVAL ORDER] to the
     Settlement Administrator at the following address:

                                                                           Putnam Retirement Plan Settlement Administrator
                                                                            P.O. Box [number] [City, State, ZIP]

     It is your responsibility to ensure the Settlement Administrator has timely received your Former Participant Rollover Form.

3.   Other Reminders:

     •   You must provide date of birth, signature, and a completed Substitute IRS Form W-9, which is attached as part 5 to this form.

     •   If you desire to do a rollover and you fail to complete all of the rollover information in Part 4, below, payment will be made to you by check.
                                                                                              1
                                         Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 26 of 37

     •   If you change your address after sending in your Former Participant Rollover Form, please provide your new address to the Settlement Administrator.

     •   Timing of Payments to Eligible Class Members. The timing of the distribution of the Settlement payments are conditioned on several matters, including the Court’s final
         approval of the Settlement and any approval becoming final and no longer subject to any appeals in any court. An appeal of the final approval order may take several
         years. If the Settlement is approved by the Court, and there are no appeals, the Settlement distribution likely will occur within three months of the Court's Final Approval
         Order.

4.   Questions? If you have any questions about this Former Participant Rollover Form, please call the Settlement Administrator at [phone number]. The Settlement Administrator
     will provide advice only regarding completing this form and will not provide financial, tax or other advice concerning the Settlement. You therefore may want to consult with
     your financial or tax advisor. Information about the status of the approval of the Settlement and the Settlement administration is available on the settlement website,
     [www.settlementwebsite.com].

     You are eligible to receive a payment from a class action settlement. The Court has preliminarily approved the class settlement of Brotherston, et al. v. Putnam Investments,
     LLC, et al., Civil Action No. 15-13825-WGY (D. Mass.). That Settlement provides allocation of monies to the individual accounts of certain persons who participated in the
     Putnam Retirement Plan (“Plan”) at any time between November 13, 2009 and the date of the final approval of the class settlement by the court (“Class Members”). Class
     Members who had a Plan account with a balance greater than $0.00 during the Class Period but who do not have a Plan account with a balance greater than $0.00 as of the
     date of Date of Preliminary Approval (“Former Participants”) will receive their allocations in the form of a check or in the form of a rollover if and only if they mail a valid
     Former Participant Rollover Form postmarked on or before [RETURN DATE SET FORTH IN PRELIMINARY APPROVAL ORDER] to the Settlement Administrator with the
     required information to effectuate the rollover. For more information about the Settlement, please see the Notice Of Class Action Settlement And Fairness Hearing, visit
     [www.settlementwebsite.com], or call [phone number].

Because you are a Former Participant in the Plan, you must decide whether you want your payment (1) sent payable to you directly by check or (2) to be rolled over into another
eligible retirement plan or into an individual retirement account (“IRA”). To elect a rollover, please complete and mail this Former Participant Rollover Form postmarked on or before
[RETURN DATE SET FORTH IN PRELIMINARY APPROVAL ORDER] to the Settlement Administrator. If you do not return this form, your payment will be sent to you directly by
check.




                                                                                          2
                       Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 27 of 37


PART 2: PARTICIPANT INFORMATION




                            [FORMER PARTICIPANT ROLLOVER FORM CONTINUES ON THE NEXT PAGE]
                                                        3
                                      Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 28 of 37


PART 3: BENEFICIARY OR ALTERNATE PAYEE INFORMATION (IF APPLICABLE)

  Check here if you are the surviving spouse or other beneficiary for the Former Participant and the Former Participant is deceased. Documentation must be provided
   showing current authority of the representative to file on behalf of the deceased. Please complete the information below and then continue on to Parts 4 and 5 on the
   next page.

  Check here if you are an alternate payee under a qualified domestic relations order (QDRO). The Settlement Administrator may contact you with further instructions. Please
   complete the information below and then continue on to Parts 4 and 5 on the next page.




                                              [FORMER PARTICIPANT ROLLOVER FORM CONTINUES ON THE NEXT PAGE]

                                                                                    4
                                          Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 29 of 37
PART 4: PAYMENT ELECTION
Direct Rollover to an Eligible Plan – Check only one box below and complete the Rollover Information Section below:

           Government 457(b)                                                                                                  403(b)
                                                             401(a)/401(k)
          Direct Rollover to a Traditional IRA               Direct Rollover to a Roth IRA (subject to ordinary income tax)

  Rollover Information:
  Company or Trustee’s Name (to whom the check should be made payable)




PART 5: SIGNATURE, CONSENT, AND SUBSTITUTE IRS FORM W-9

UNDER PENALTIES OF PERJURY UNDER THE LAWS OF THE UNITED STATES OF AMERICA, I CERTIFY THAT ALL OF THE INFORMATION PROVIDED ON THIS FORMER
PARTICIPANT ROLLOVER FORM IS TRUE, CORRECT, AND COMPLETE AND THAT I SIGNED THIS FORMER PARTICIPANT ROLLOVER FORM.

1.   The Social Security number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me); and

2.   I am not subject to back up withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by the Internal Revenue Service (IRS) that I am
     subject to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that I am no longer subject to backup withholding; and

3.   I am a U.S. person (including a U.S. resident alien).


                                                                                                M M      D D       Y Y Y Y


Participant Signature                                                                     Date Signed (Required)
 Note: If you are subject to backup withholding, you must cross out item 2 above. The IRS does not require your consent to any provision of this document other than this Form
 W-9 certification to avoid backup withholding.

                                                                                            5
Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 30 of 37




          Exhibit B
           Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 31 of 37

               UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS

       If you are currently a participant in the Putnam Retirement Plan
         (the "Plan") or were a participant in the Plan at any time from
      November 13, 2009 to the present, you are a part of a class action
                                   settlement.

                                   IMPORTANT
                       PLEASE READ THIS NOTICE CAREFULLY
 THIS NOTICE RELATES TO THE PENDENCY OF A CLASS ACTION LAWSUIT AND, IF YOU ARE A
SETTLEMENT CLASS MEMBER, CONTAINS IMPORTANT INFORMATION ABOUT YOUR RIGHTS TO
                            OBJECT TO THE SETTLEMENT

                A Federal Court authorized this notice. You are not being sued.
                            This is not a solicitation from a lawyer.

     •   A Settlement has been reached in a class action lawsuit against Putnam Investments, LLC
         ("Putnam"), Putnam Investment Management, LLC, Putnam Investor Services, Inc., the
         Putnam Benefits Investment Committee, the Putnam Benefits Oversight Committee, and
         Robert Reynolds (collectively, "Defendants"). The class action lawsuit involves whether or not
         Defendants complied with their duties under the Employee Retirement Income Security Act of
         1974 ("ERISA") in managing the Plan.

     •   You are included as a Class Member if you are currently a Plan participant, or if you were a
         Plan participant at any time from November 13, 2009 to the present (the "Class Period").

     •   Putnam has agreed to pay $12,500,000.00 into a settlement fund. Class Members are eligible
         to receive a pro rata share of the amount in the settlement fund remaining after payment of
         administrative expenses, any attorneys' fees and costs that the Court awards to Plaintiffs'
         lawyers, and any service award to Plaintiffs. The amount of each Class Member's payment is
         based on a plan of allocation that takes into account each Class Member’s investment in
         proprietary and non-proprietary funds in the Plan. Payments to current Plan participants will
         be deposited into their respective Plan accounts. Payments to former Plan participants will be
         made directly to former Plan participants by check, or former Plan participants can instead
         elect to receive their payment through a rollover to a qualified retirement account.

     •   Please read this notice carefully. Your legal rights are affected whether you act, or don't act.


                  THIS TABLE CONTAINS A SUMMARY OF YOUR LEGAL RIGHTS AND
                                 OPTIONS IN THIS SETTLEMENT

         OBJECT BY [DATE]                You may write to the Court if you don't like the Settlement to
                                         explain why you object.
         ATTEND A HEARING                You may ask to speak in Court about the fairness of the
                                         Settlement.
         DO NOTHING                      You will get a share of the Settlement benefits to which you are
                                         entitled and will give up your rights to sue Defendants about
                                         the allegations in this case.




            QUESTIONS? CALL 1-800-[XXX-XXX] TOLL FREE, OR VISIT WWW.[WEBSITE].COM
        Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 32 of 37


                                     BASIC INFORMATION

    1. What is this notice and why should I read it?

A court authorized this notice to let you know about a proposed settlement of a class action lawsuit
called Brotherston, et al. v. Putnam Investments, LLC, et al., D. Mass. Civil Action No. 15-13825-
WGY (the "Action"), brought on behalf of the Class Members, and pending in the United States
District Court for the District of Massachusetts. You need not live in Massachusetts to get a benefit
under the Settlement. This notice describes the Settlement. Please read this notice carefully. Your
rights and options—and the deadlines to exercise them—are explained in this notice. Please
understand that if you are a settlement class member, your legal rights are affected regardless of
whether you act.

    2. What is a class action lawsuit?

A class action is a lawsuit in which one or more plaintiffs—in this case, one current and one former
Plan participant ("Plaintiffs")—sue on behalf of a group of people who allegedly have similar claims.
After the Parties reached an agreement to settle this case, the Court granted preliminary approval
of the Settlement and preliminarily determined that the case should be treated as a class action for
settlement purposes. Among other things, this preliminary approval permits Class Members to voice
their support of or opposition to the Settlement before the Court makes a final determination as
whether to approve the Settlement. In a class action, the Court resolves the issues for all class
members.


                 THE CLAIMS IN THE LAWSUIT AND THE SETTLEMENT
         3. What is this lawsuit about?

Plaintiffs allege that the Defendants breached their fiduciary duties and committed prohibited
transactions under ERISA by including investment options in the Plan that are affiliated with Putnam
("Proprietary Funds"). A more complete description of what Plaintiffs allege is in the Second
Amended Complaint, which is available on the Settlement Website at [ ].

Defendants deny Plaintiffs' claims of wrongdoing or liability against them, and assert that their conduct
was lawful. Defendants are settling the Action solely to avoid the expense, inconvenience,
and inherent risk and disruption of litigation.

    4. Why is there a Settlement?

In 2017, the district court granted judgment in favor of the Defendants on Plaintiffs' claims in
connection with a motion for summary judgment and seven-day bench trial. On appeal, the First
Circuit reversed the district court's decisions for certain claims, which have now been remanded to
the district court for further proceedings. The district court has not decided in favor of either side in
the case with respect to these remaining claims. Instead, both sides agreed to a Settlement. That
way, both sides avoided the cost and risk of additional trial proceedings, and the affected current and
former Plan participants will get substantial benefits that they would not have received if Plaintiffs had
litigated the remanded claims and lost. The Plaintiffs and their attorneys believe the Settlement is in
the best interests of the Class Members.




        QUESTIONS? CALL 1-800-[XXX-XXX] TOLL FREE, OR VISIT WWW.[WEBSITE].COM
                                          2
        Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 33 of 37


                         WHO'S INCLUDED IN THE SETTLEMENT?
    5. How do I know if I am in the Settlement Class?

The Court decided that everyone who fits this description is a member of the Settlement Class:

All participants and beneficiaries of the Plan at any time during the period from November 13, 2009
to the date on which the Settlement is finally approved by the Court.

The Court has excluded from the Settlement Class the Defendants and the members of the Putnam
Benefits Investment Committee, the Putnam Benefits Oversight Committee, and the Putnam
Investments, LLC Board of Directors.

If you meet the definition above, you are a member of the Settlement Class.


                                THE SETTLEMENT BENEFITS
    6. What does the Settlement provide?

Putnam has agreed to pay $12,500,000 into a Qualified Settlement Fund to resolve the claims of
Class Members. The Net Settlement Amount (after deduction of any Court-approved expenses
associated with administering the Settlement, attorney's fees and costs, and service awards to
Plaintiffs) will be allocated to Class Members according to the plan of allocation set forth in the
Settlement Agreement. Under the plan of allocation, monies will be distributed to Class Members pro
rata based on their account balances during the Class Period, with account balances invested in
Proprietary Funds (affiliated with Putnam) weighted more heavily than other investments to reflect
the nature of the allegations in the lawsuit.

If you are a Class Member (see Question No. 5) and you are currently a Plan participant or
beneficiary, your payment will be deposited into your Plan account in accordance with your
investment elections for new contributions. If you have not made any such elections, your payment
will be invested in the Plan's qualified default investment alternative. If you are an Alternate Payee of
a current Plan participant pursuant to a Qualified Domestic Relations Order, your portion of the
Settlement will be distributed pursuant to the terms of that Order.

If you are a Class Member and you previously participated in the Plan but no longer do so (or you
are a Beneficiary or an Alternate Payee of such a Class Member), then you will receive a payment
under the Settlement directly in the form of a check. You do not have to submit a claim to receive a
payment under the Settlement. If, however, you would prefer to receive your settlement payment
through a rollover to a qualified retirement account, you must complete, sign, and mail the enclosed
Former Participant Rollover Form by [RETURN DATE SET FORTH IN PRELIMINARY APPROVAL
ORDER].




        QUESTIONS? CALL 1-800-[XXX-XXX] TOLL FREE, OR VISIT WWW.[WEBSITE].COM
                                          3
        Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 34 of 37


                                  HOW TO GET BENEFITS
    7. How do I get benefits?

Class Members do not have to submit claim forms in order to receive settlement benefits.

The benefits of the Settlement will be distributed automatically once the Court approves the
Settlement, either to Class Members' Plan accounts (for current Plan participants) or by check or
rollover. (See Question No. 6.) Former Plan participants who would prefer to receive their
settlement payment through a rollover to a qualified retirement account must complete, sign,
and mail the enclosed Former Participant Rollover Form by [RETURN DATE SET FORTH IN
PRELIMINARY APPROVAL ORDER]. Former Plan participants who fail to complete, sign, and mail
their Former Participant Rollover Form will receive their Settlement distribution by check.

    8. When will I get my payment?

If you are a current Plan participant or beneficiary, then you will receive your pro rata share of the
$12,500,000 in the form of a deposit into your Plan account effective no later than forty (40) days
after the Settlement has received final approval and becomes effective. The hearing to consider the
final fairness of the Settlement is scheduled for [Fairness Hearing, 2020]. Any Alternate Payees of
current Plan participants will also receive their payment within 40 days, in accordance with the terms
of their Qualified Domestic Relations Order.

If you are a former Plan participant (or a Beneficiary or Alternate Payee of such participant) who
timely submits a Former Participant Rollover Form, the Settlement Administrator will effect a rollover
of your pro rata share of the $12,500,000 to your qualified retirement account selected in that Form
within 40 days after the Settlement has received final approval and becomes effective. If you are a
former Plan participant (or a Beneficiary or Alternate Payee of such participant) who does not submit
a Former Participant Rollover Form, a check will be issued to you within the same 40 day period.

All checks will expire and become void 120 days after they are issued, if they have not been cashed.

These payments may have certain tax consequences; you should consult your tax advisor.

                          THE LAWYERS REPRESENTING YOU
     9. Who represents the Settlement Class?

For purposes of the Settlement, the Court has appointed lawyers from the law firm of Nichols Kaster,
PLLP and Block & Leviton LLP as Class Counsel. If you want to be represented by your own lawyer,
you may hire one at your own expense. In addition, the Court appointed Plaintiffs John Brotherston
and Joan Glancy to serve as the Class Representatives. They are also Class Members.

Subject to approval by the Court, Class Counsel has proposed that up to $25,000 may be paid to
each of the Plaintiffs as the Class Representatives in recognition of the time and effort they expended
on behalf of the Settlement Class. The Court will determine the proper amount of any award to
Plaintiffs. The Court may award less than that amount.

     10. How will the lawyers be paid?

From the beginning of the case, which was filed in November 2015, to the present, Class Counsel
have not received any payment for their services in prosecuting the case or obtaining the Settlement,
nor have they been reimbursed for any out-of-pocket expenses they have incurred. Class Counsel

        QUESTIONS? CALL 1-800-[XXX-XXX] TOLL FREE, OR VISIT WWW.[WEBSITE].COM
                                          4
        Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 35 of 37

will apply to the Court for an award of reasonable attorneys' fees (not to exceed one-third of the
$12,500,000 settlement amount) plus their costs and expenses incurred in prosecution of the case.
Defendants have agreed not to object to such an application. The Court will determine the proper
amount of any attorneys' fees and expenses to award Class Counsel.

Any attorneys' fees and costs awarded by the Court will be paid to Class Counsel from the
$12,500,000 settlement fund. The Class Members will not have to pay anything out-of-pocket toward
the fees or costs of Class Counsel.


                               YOUR RIGHTS AND OPTIONS
    11. What is the effect of final approval of the Settlement?

If the Court grants final approval of the Settlement, a final order and judgment dismissing the case
will be entered in the Action. Payments under the Settlement will then be processed and distributed.
The release by Class Members will also take effect. All members of the Settlement Class will release
and forever discharge Defendants, Former Defendants and each of the Released Parties from any
and all Released Claims (as defined in the Settlement Agreement). Please refer to Paragraphs 1.39
and 1.48 of the Settlement Agreement for a full description of the claims and persons that will be
released upon final approval of the Settlement.

No Class Member will be permitted to continue to assert Released Claims in any other litigation
against Defendants or the other persons and entities covered by the Release. If you object to the
terms of the Settlement Agreement, you may notify the Court of your objection. (See Table on page
1 of this Notice.) If the Settlement is not approved, the case will proceed as if no settlement had been
attempted or reached.

If the Settlement is not approved and the case resumes, there is no guarantee that members of any
certified class will recover more than is provided for under the Settlement, or anything at all.

     12. What happens if I do nothing at all?

If you do nothing, you will release any claims you may have against Defendants, Former Defendants
or the Released Parties concerning the conduct Plaintiffs allege in their complaint. (See Question
No. 11.) You may also receive a payment as described in Question No. 6.



     13. How do I get out of the Settlement?

If the Court approves the Settlement, you will be bound by it and will receive whatever benefits you
are entitled to under its terms. You cannot exclude yourself from the Settlement, but you may notify
the Court of your objection to the Settlement. (See Question No. 15.) If the Court approves the
Settlement, it will do so under Federal Rule of Civil Procedure 23(b)(1), which does not permit Class
Members to opt out of the Class.

    14. Can I sue Putnam for the same thing later?

No. If the Court approves the Settlement, you will have given up any right to sue Putnam for the
claims being resolved by this Settlement.




        QUESTIONS? CALL 1-800-[XXX-XXX] TOLL FREE, OR VISIT WWW.[WEBSITE].COM
                                          5
        Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 36 of 37


     15. How do I object to the Settlement?

You can object to the Settlement if you don't like any part of it. If you object, you must give the reasons
why you think the Court should not approve the Settlement. The Court will consider your views. Your
objection to the Settlement must be postmarked no later than [OBJECTION DEADLINE, 2020] and
must be sent to the Court and the attorneys for the Parties at the addresses below:

               Court                    Class Counsel                       Defendant's Counsel
  Clerk of the Court               Kai Richter                         James R. Carroll
  United States District Court     NICHOLS KASTER, PLLP                Eben P. Colby
  District of Massachusetts        4600 IDS Center                     Michael S. Hines
  John Joseph Moakley              80 S 8th Street                     SKADDEN, ARPS, SLATE,
    U.S. Courthouse                Minneapolis, MN 55402                 MEAGHER & FLOM LLP
  1 Courthouse Way,                                                    500 Boylston Street
    Suite 2300                                                         Boston, MA 02116
  Boston, MA 02210


The objection must be in writing and should include the case name Brotherston, et al. v. Putnam
Investments, LLC, et al., Civil Action No. 15-13825-WGY; as well as include your (a) name; (b)
address; (c) a statement that you are a member of the Settlement Class; (d) the specific grounds for
the objection (including all arguments, citations, and evidence supporting the objection); (e) all
documents or writings that you desire the Court to consider (including all copies of any documents
relied upon in the objection); (f) your signature; and (g) a notice of intention to appear at the Fairness
Hearing (if applicable). (If you are represented by counsel, you or your counsel must file your
objection through the Court's CM/ECF system.) The Court will consider all properly filed comments
from Settlement Class Members. If you wish to appear and be heard at the Fairness Hearing in
addition to submitting a written objection to the Settlement, you or your attorney should say so in your
written objection.

Class Counsel will file with the Court its request for attorneys'
fees two weeks prior to [OBJECTION DEADLINE, 2020], and post it on the Settlement Website.




        QUESTIONS? CALL 1-800-[XXX-XXX] TOLL FREE, OR VISIT WWW.[WEBSITE].COM
                                          6
        Case 1:15-cv-13825-WGY Document 215-1 Filed 04/17/20 Page 37 of 37


                           THE COURT'S FAIRNESS HEARING
     17. When and where will the Court hold a hearing on the fairness of the
         Settlement?

A Fairness Hearing has been set for [DATE] at [TIME], before The Honorable William G. Young at
the John Joseph Moakley U.S. Courthouse, 1 Courthouse Way, Boston, Massachusetts 02210 in
[COURTROOM]. At the hearing, the Court will hear any comments, objections, and arguments
concerning the fairness of the proposed Settlement, including the amount requested by Class
Counsel for attorneys' fees and costs and the service awards to Plaintiffs as the Class
Representatives. You do not need to attend this hearing. You also do not need to attend to have
an objection considered by the Court. (See Question No. 15.)

Note: The date and time of the Fairness Hearing are subject to change by Court Order, but any
changes will be posted at [www.[website].com].

     18. Do I have to come to the Fairness Hearing?

No. Class Counsel will answer any questions the Court may have. But you are welcome to come at
your own expense. If you send an objection, you don't have to come to Court to talk about it. As long
as any written objection you choose to make was filed and mailed on time and meets the other criteria
described in the Preliminary Approval Order, the Court will consider it. You may also pay another
lawyer to attend, but you don't have to.

     19. May I speak at the hearing?

You may ask the Court for permission to speak at the hearing concerning any part of the proposed
Settlement by following the instructions in Question No. 15 above.


                              GETTING MORE INFORMATION
     20. Where can I get additional information?

This notice provides only a summary of the matters relating to the Settlement. For more detailed
information, you may wish to review the Settlement Agreement. You can view the Settlement
Agreement and get more information at [WWW.WEBSITE.COM]. You can also get more
information by writing to the Settlement Administrator at [ ] or calling toll-free [ ]. The Agreement
and all other pleadings and papers filed in the case are available for inspection and copying during
regular business hours at the office of the Clerk of the U.S. District Court located at the John
Joseph Moakley U.S. Courthouse, One Courthouse Way, Suite 2300, Boston, Massachusetts
02210.

             PLEASE DO NOT CONTACT THE COURT, THE JUDGE, OR PUTNAM WITH
                          QUESTIONS ABOUT THE SETTLEMENT.




        QUESTIONS? CALL 1-800-[XXX-XXX] TOLL FREE, OR VISIT WWW.[WEBSITE].COM
                                          7
